DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,564,526. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘526 has all of the claim limitations of claim 1 in the instant application, with the additional claim limitation of “(c) said side member and said connecting member maintained in a fixed relationship with respect to one another in such a manner that said side member and said connecting member are free from being readily detachable from one another and being free from being readily movable with respect to one another.” The claims are otherwise identical.
Claims 2-12 of the ‘526 patent are identical to claims 2-12 of the instant application.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10/564,526 in view of Johnson (Pub. No. US 2012/0106944 A1). 
13. A mounting assembly for mounting photographic equipment on a receiving apparatus, said mounting assembly including: (a) a base member including a portion defining a retention structure engageable and securable 


(b) a side member including a portion defining another retention structure engageable and securable with said receiving apparatus, 





(d) a portion defining an aperture; and

 (e) a magnetic element secured to said mounting assembly and arranged to retain a tool inserted in said aperture.
A mounting assembly for mounting photographic equipment on a receiving apparatus, said mounting assembly including: (a) a base member including a portion defining a retention feature engageable and securable by 

(b) a side member including a portion defining another retention feature engageable and securable by said receiving apparatus and a leg projecting substantially normal to said other retention feature and comprising a second engagement portion slidably engageable with said first engagement portion; 

(c) a portion defining an aperture; and 

(d) a magnetic element secured to said mounting assembly and arranged to retain a tool inserted in said aperture.


‘526 does not disclose (a) said retention structure forming an opposite pair of lower edges, (b) said side member detachably engageable with said base member, said another retention structure forming an opposite pair of side edges; and (c) a fastening element configured to detachably fasten together said side member and said base member such that when the lower surface of the photographic equipment is supported by the base member, at least a portion of the side member is aligned with a side surface of the photographic equipment and configured such that a pair of moveable jaws of an engagement mechanism is selectively engageable with said lower edges and said side edges to adjustably mount the photographic equipment in a landscape orientation and a portrait orientation, 
‘526 does not disclose (a) said retention structure forming an opposite pair of lower edges, (b) said side member detachably engageable with said base member, said another retention structure forming an opposite pair of side edges; and (c) a fastening element configured to detachably fasten together said side member and said base member such that when the lower surface of the photographic equipment is supported by the base member, at least a portion of the side member is aligned with a side surface of the photographic equipment and configured such that a pair of moveable jaws of an engagement mechanism is selectively engageable with said lower edges and said side edges to adjustably mount the photographic equipment in a landscape orientation and a portrait orientation, respectively, while maintaining the photographic equipment in a generally centered position over the vertical support, said base member being free from extending along a substantial portion of said side surface of said photographic equipment when said photographic equipment is supported by said base member and said side member is detached from said base member.
Vogt discloses said retention structure forming an opposite pair of lower edges (see Vogt Fig. 2, item 15); said side member detachably engageable with said base member (see Vogt Fig. 2, item 3), said another retention structure forming an opposite pair of side edges (see Vogt Fig. 2, item 15 of part 3); a fastening element configured to detachably fasten together said side member and said base member (see Vogt Figs. 1 and 2, item 10) such that when the lower surface of the photographic equipment is supported by the base member, at least a portion of the side member is aligned with a side surface of the photographic equipment (see Vogt Fig. 4, items 151 and 170, regardless of how the camera is mounted on 170, a portion of a side of the camera will align with a portion of the side member) and configured such that a pair of moveable jaws of an engagement mechanism is selectively engageable with said lower edges and said side edges to adjustably mount the photographic equipment in a landscape orientation (see Vogt Figs. 1 and 4, items 15 and 150) and a portrait orientation (see P3 Figs. 1, 3, and 4, items 15 and 151), respectively, while maintaining the photographic equipment in a generally centered position over the vertical support (see Vogt Figs. 3 and 4, items 150 and 151 are shown to be slidable so that they can adjust to the photographic apparatus), said base member being free from extending along a substantial portion of said side surface of said photographic equipment when said photographic equipment is supported by said base member and said side member is detached from said base member (see Vogt Fig. 2, item 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the retention structure of Vogt to the device of ‘526 in order to enable the user to quickly change the orientation of the camera device from landscape to portrait orientation, and which is adaptable to a wide variety of camera sizes as taught by Vogt.
discloses said retention structure forming an opposite pair of lower edges (see Vogt Fig. 2, item 15); said side member detachably engageable with said base member (see Vogt Fig. 2, item 3), said another retention structure forming an opposite pair of side edges (see Vogt Fig. 2, item 15 of part 3); a fastening element configured to detachably fasten together said side member and said base member (see Vogt Figs. 1 and 2, item 10) such that when the lower surface of the photographic equipment is supported by the base member, at least a portion of the side member is aligned with a side surface of the photographic equipment (see Vogt Fig. 4, items 151 and 170, regardless of how the camera is mounted on 170, a portion of a side of the camera will align with a portion of the side member) and configured such that a pair of moveable jaws of an engagement mechanism is selectively engageable with said lower edges and said side edges to adjustably mount the photographic equipment in a landscape orientation (see Vogt Figs. 1 and 4, items 15 and 150) and a portrait orientation (see P3 Figs. 1, 3, and 4, items 15 and 151), respectively, while maintaining the photographic equipment in a generally centered position over the vertical support (see Vogt Figs. 3 and 4, items 150 and 151 are shown to be slidable so that they can adjust to the photographic apparatus), said base member being free from extending along a substantial portion of said side surface of said photographic equipment when said photographic equipment is supported by said base member and said side member is detached from said base member (see Vogt Fig. 2, item 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the retention structure of Vogt to the device of ‘526 in order to enable the user to .

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,097,962 in view of Vogt. 
13. A mounting assembly for mounting photographic equipment on a receiving apparatus, said mounting assembly including: (a) a base member including a portion defining a retention structure engageable and securable with said receiving apparatus, a photographic equipment interface portion; 


(b) a side member including a portion defining another retention structure engageable and securable with said receiving apparatus, 





(d) a portion defining an aperture; and

 (e) a magnetic element secured to said mounting assembly and arranged to retain a tool inserted in said aperture.
1. A mounting assembly for mounting photographic equipment on a receiving apparatus, said mounting assembly including: (a) a base member including a portion defining a retention feature engageable and securable by said receiving apparatus, a photographic equipment interface portion and a first engagement portion; 

(b) a side member including a portion defining another retention feature engageable and securable by said receiving apparatus and a leg projecting substantially normal to said other retention feature and comprising a second engagement portion slidably engageable with said first engagement portion; 

(c) a portion defining an aperture; and 

(d) a magnetic element secured to said base member and arranged to retain a tool inserted in said aperture.


‘962 does not disclose (a) said retention structure forming an opposite pair of lower edges, (b) said side member detachably engageable with said base member, said another retention structure forming an opposite pair of side edges; and (c) a fastening element configured to detachably fasten together said side member and said base member such that when the lower surface of the photographic equipment is supported by the base member, at least a portion of the side member is aligned with a side surface of the photographic equipment and configured such that a pair of moveable jaws of an engagement mechanism is selectively engageable with said lower edges and said side edges to adjustably mount the photographic equipment in a landscape orientation and a portrait orientation, respectively, while maintaining the photographic equipment in a generally centered position over the vertical support, said base member being free from extending along a substantial portion of said side surface of said photographic equipment when said photographic equipment is supported by said base member and said side member is detached from said base member.
Vogt discloses said retention structure forming an opposite pair of lower edges (see Vogt Fig. 2, item 15); said side member detachably engageable with said base member (see Vogt Fig. 2, item 3), said another retention structure forming an opposite pair of side edges (see Vogt Fig. 2, item 15 of part 3); a fastening element configured to detachably fasten together said side member and said base member (see Vogt Figs. 1 and 2, item 10) such that when the lower surface of the photographic equipment is supported by the base member, at least a portion of the side member is aligned with a side surface of the photographic equipment (see Vogt Fig. 4, items 151 and 170, regardless of how the camera is mounted on 170, a portion of a side of the camera will align with a portion of the side member) and configured such that a pair of moveable jaws of an engagement mechanism is selectively engageable with said lower edges and said side edges to adjustably mount the photographic equipment in a landscape orientation (see Vogt Figs. 1 and 4, items 15 and 150) and a portrait orientation (see P3 Figs. 1, 3, and 4, items 15 and 151), respectively, while maintaining the photographic equipment in a generally centered position over the vertical support (see Vogt Figs. 3 and 4, items 150 and 151 are shown to be slidable so that they can adjust to the photographic apparatus), said base member being free from extending along a substantial portion of said side surface of said photographic equipment when said photographic equipment is supported by said base member and said side member is detached from said base member (see Vogt Fig. 2, item 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the retention structure of Vogt to the device of ‘526 in order to enable the user to quickly change the orientation of the camera device from landscape to portrait orientation, and which is adaptable to a wide variety of camera sizes as taught by Vogt.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Johnson (Pub. No. US 2012/0106944 A1; hereafter Johnson).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by 
Regarding claim 1, Johnson discloses a mounting assembly for mounting photographic equipment on a receiving apparatus, said mounting assembly including: (a) a base member including a portion defining a retention structure engageable and securable with said receiving apparatus (see Johnson Fig. 10, item 22), a photographic equipment interface portion (see Johnson Fig. 2, item 38), said retention structure forming an opposite pair of lower edges (see Johnson Fig. 10, item 54); (b) a side member including a portion defining another retention structure engageable and securable with said receiving apparatus (see Johnson Fig. 10, item 58) and a connecting member projecting substantially normal to said another retention structure and said side member in a perpendicular orientation (see Johnson Fig. 10, item 56), said connecting member engageable with said base member (see Johnson Figs. 10 and 11, items 90 and 96), said another retention structure forming an opposite pair of side edges (see Johnson Fig. 10, item 58); (c) a fastening element configured to detachably fasten together said side member and said base member (see Johnson Figs. 10 and 11, items 22, 56, and 80) such that when the lower surface of the photographic equipment is supported by the base member, at least a portion of the side member is aligned with a side surface of the photographic equipment and configured such that a pair of moveable jaws of an engagement mechanism is selectively engageable with said lower edges and said side edges to adjustably mount the photographic equipment in a landscape orientation (see Johnson Fig. 5, items 22, 56, and 64) and a portrait orientation (see Johnson Fig. 6, items 22, 56, and 64), respectively, while maintaining the photographic equipment in a generally centered position over the vertical support (see Johnson Figs. 5 and 6, items 34 and 64) said fastening element comprising a rotatable member accessible from a lower surface of said base where rotation of said rotatable member detachably interconnects said connecting member to said base member (see Johnson Figs. 10 and 11, items 22, 56, and 80), said base member being free from extending along a 

Regarding claim 2, Johnson discloses the mounting assembly of claim 1 wherein said fastening element is a threaded screw (see Johnson Fig. 11, item 80).

Regarding claim 3, Johnson discloses the mounting assembly of claim 1 further comprising a portion of a peripheral edge portion of said photographic equipment interface portion projecting upward from a longitudinal center of said photographic equipment interface portion to define a shallow receptacle suitable for mounting said photographic equipment where said portion of said peripheral edge is configured such that said portion of said peripheral edge extends upward along a portion of said photographic equipment supported by said photographic equipment interface portion (see Johnson Fig. 2, item 40).

Regarding claim 4, Johnson discloses the mounting assembly of claim 1 wherein said another retention feature includes discontinuous first and second portions (see Johnson Fig. 4, the opposite edges can be construed as discontinuous first and second portions).

Regarding claim 5, Johnson discloses the mounting assembly of claim 1 wherein the side member includes a side arm and a lower arm in a generally L-shaped arrangement (see Johnson Fig. 10, item 24), the side arm being aligned with the side surface of the photographic equipment when the lower surface of the photographic equipment is supported by said base member (see Johnson Fig. 5, items 24 and 34).

Regarding claim 6, Johnson discloses the mounting assembly of claim 5 wherein the lower arm has a length shorter than the length of both the base member and the side arm (see Johnson Fig. 10, items 22, 56 and 58).

Regarding claim 7, Johnson discloses the mounting assembly of claim 6 wherein the lower arm is integral with the side arm (see Johnson Fig. 10, items 56 and 58).

Regarding claim 8, Johnson discloses the mounting assembly of claim 1 wherein said opposite pair of lower edges are dovetailed slots (see Johnson paragraph [0034]).

Regarding claim 9, Johnson discloses the mounting assembly of claim 1 wherein said opposite pair of side edges are dovetailed slots (see Johnson paragraph [0034]).

Regarding claim 10, Johnson discloses the mounting assembly of claim 1 further comprising a threaded member that extends through said base member to secure said photographic equipment to said base member (see Johnson Fig. s 10 and 11, items 80 and 88).

Regarding claim 11, Johnson discloses the mounting assembly of claim 1 further comprising said receiving apparatus (see Johnson Fig. 5, item 64).

Regarding claim 12, Johnson discloses the mounting assembly of claim 1 further comprising said photographic equipment (see Johnson Fig. 5, item 34).

Claim(s) 1, 3-5, and 8-12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Vogt (Pub. No. US 2012/0281976 A1; hereafter Vogt).
Regarding claim 1, Vogt discloses a mounting assembly for mounting photographic equipment on a receiving apparatus, said mounting assembly including: (a) a base member including a portion defining a retention structure engageable and securable with said receiving apparatus (see Vogt Fig. 2, item 2), a photographic equipment interface portion (see Vogt Fig. 3, item 170), said retention structure forming an opposite pair of lower edges (see Vogt Fig. 1, item 15); (b) a side member including a portion defining another retention structure engageable and securable with said receiving apparatus (see Vogt Fig. 2, item 3) and a connecting member projecting substantially normal to said another retention structure and said side member in a perpendicular orientation (see Vogt Fig. 2, item 4A), said connecting member engageable with said base member (see Vogt Figs. 1 and 2, items 2 and 4A), said another retention structure forming an opposite pair of side edges (see Vogt Fig. 2, item 15); (c) a fastening element configured to detachably fasten together said side member and said base member (see Vogt Figs. 1 and 2, item 10) such that when the lower surface of the photographic equipment is supported by the base member, at least a portion of the side member is aligned with a side surface of the photographic equipment (see Vogt Fig. 4, items 151 and 170, regardless of how the camera is mounted on 170, a portion of a side of the camera will align with a portion of the side member) and configured such that a pair of moveable jaws of an engagement mechanism is selectively engageable with said lower edges and said side edges to adjustably mount the photographic equipment in a landscape orientation (see Vogt Figs. 1 and 4, items 15 and 150) and a portrait orientation (see P3 Figs. 1, 3, and 4, items 15 and 151), respectively, while maintaining the photographic equipment in a generally centered position over the vertical support (see Vogt Figs. 3 and 4, items 150 and 151 are shown to be slidable so that they can adjust to the photographic apparatus) said fastening element comprising a rotatable member accessible from a lower surface of said base where rotation of said rotatable member 

 	Regarding claim 3, Vogt discloses the mounting assembly of claim 1 further comprising a portion of a peripheral edge portion of said photographic equipment interface portion projecting upward from a longitudinal center of said photographic equipment interface portion to define a shallow receptacle suitable for mounting said photographic equipment where said portion of said peripheral edge is configured such that said portion of said peripheral edge extends upward along a portion of said photographic equipment supported by said photographic equipment interface portion (see Vogt Fig. 4, item 170, which shows a groove for mounting the camera via a quick-change plate).

Regarding claim 4, Vogt discloses the mounting assembly of claim 1 wherein said another retention feature includes discontinuous first and second portions (see Vogt Fig. 2, item 15 the opposite edges can be construed as discontinuous first and second portions).

Regarding claim 5, Vogt discloses the mounting assembly of claim 1 wherein the side member includes a side arm and a lower arm in a generally L-shaped arrangement (see Vogt Fig. 2, item 4), the side arm being aligned with the side surface of the photographic equipment when the lower surface of the photographic equipment is supported by said base member (see Vogt Figs. 3 and 4, items 102 and 104).



Regarding claim 9, Vogt discloses the mounting assembly of claim 1 wherein said opposite pair of side edges are dovetailed slots (see Johnson paragraph [0040]).

Regarding claim 10, Vogt discloses the mounting assembly of claim 1 further comprising a threaded member that extends through said base member to secure said photographic equipment to said base member (see Vogt Fig. 4, unlabeled screw).

Regarding claim 11, Vogt discloses the mounting assembly of claim 1 further comprising said receiving apparatus (see Vogt paragraph [0041]).

 	Regarding claim 12, Vogt discloses the mounting assembly of claim 1 further comprising said photographic equipment (see Vogt paragraph [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogt.
Regarding claim 2, Vogt discloses the mounting assembly of claim 1 but does not specifically disclose that said fastening element is a threaded screw.
Vogt discloses that the fastening element is a locking lever, but also discloses that another fastening element for the side member is a screw (see Vogt Fig. 1, item 14) and that “releasable locking… can be actuated via the corresponding lever 10 or screw 14” (see Vogt paragraph [0037]).
It therefore would have been obvious to one having ordinary skill in the art at the time the invention was made that the fastening element for releasably locking the base to the connecting member could be either a locking lever or screw, as shown in Vogt, as they are noted to both be elements known for the same purpose, and mere replacement of one element for another known for the same purpose to yield expected results is deemed well within the purview of the ordinary workman in the art (see MPEP 2143(I)(B)).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	3/31/2021